Citation Nr: 0619711	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in July 2003 and September 
2005.  


FINDING OF FACT

The veteran's current low back disorder is not shown to 
manifest ankylosis at an unfavorable angle, a vertebral 
fracture, or discogenic radiculopathy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a low 
back disorder have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.22, 4.71a, Diagnostic Codes 5295 
(2001), 5237, 5243 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in February 2004 and September 2005, 
the RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  
      
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any questions as to the 
appropriate effective date to be assigned is rendered moot.  

This appeal comes from the initial evaluation assigned for 
the veteran's service connected low back disorder.  Review of 
the record shows that the veteran was awarded service 
connection by rating decision dated in June 2001 on the basis 
that a low back disorder was aggravated by the veteran's 
service-connected right knee disability.  At that time, a 
noncompensable evaluation was assigned.  The rating was based 
upon a finding that, prior to aggravation by the veteran's 
right knee disorder, the veteran's low back disability was 40 
percent disabling.  This determination was based upon 
findings on examinations of record that the veteran had 
severe limitation of motion of his lumbar spine prior to 
aggravation by the right knee disorder.  As a current rating 
of 40 percent was considered appropriate, the RO determined 
that the veteran's rating should be noncompensable as less 
than a 10 percent difference was shown.  The veteran appealed 
this rating, which was subsequently increased to 20 percent 
by rating decision dated in February 2005.  The 20 percent 
rating was retroactively awarded to the effective date of 
service connection and based upon a finding by the RO 
(clarified by Remand) that the overall impairment of the 
veteran's low back was 60 percent from which the 40 percent 
pre-aggravation rating needed to be deducted.  The Board must 
now determine the propriety of the 20 percent award.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

After review of the evidence of record, the Board is unable 
to determine the precise nature of the veteran's low back 
disorder prior to aggravation by the service-connected right 
knee abnormality.  In such cases, a pre-aggravation 
disability rating may not be appropriate.  In the instant 
case, however, the overall disability rating of the veteran's 
low back disorder is not found, by the Board, to warrant a 
rating in excess of the current 20 percent rating.  The 
assignment of a rating of 60 percent, minus 40 percent, which 
has been made by the RO, is found to be more beneficial to 
the veteran than the straight 20 percent rating that would be 
assigned by this Board in the first instance.  See 
38 C.F.R. § 4.22.  As such, the Board concludes that it is 
not in the veteran's best interest for the basis of the 
rating to be revised.  The remaining question is whether or 
not the veteran currently meets the criteria for an award in 
excess of 60 percent such that the 20 percent aggravation 
evaluation may be increased.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that the regulations for the evaluation of 
disabilities of the low back were twice amended during the 
pendency of the veteran's appeal.  67 Fed. Reg. 49590-49599 
(July 31, 2002) and 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCPREC 3-2000.

Prior to September 2002, moderate intervertebral disc 
syndrome, with recurring attacks, is rated as 20 percent 
disabling.  A 40 percent evaluation requires severe recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.  

In September 2002, the criteria for an evaluation of 
evaluation of intervertebral disc syndrome were changed as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 
months..................							
		60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 
12 
months....................................................
.			40
With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 
12 
months....................................................
.			20
With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months....................................................
.			10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, Code 
5293.  In September 2003, these changes were incorporated 
into new diagnostic code 5243, without essential alteration.  

The regulations applicable to the evaluation of low back 
disorders, prior to the revisions dated in September 2003, 
include for slight limitation of motion of the lumbar spine, 
a 10 percent rating is warranted.  A 20 percent rating is 
warranted for moderate limitation of motion.  A 40 percent 
rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5292.  

Lumbosacral strain with characteristic pain on motion 
warrants a 10 percent rating.  With muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants a 20 percent rating.  Severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5295.  

For vertebral fracture or residuals thereof, with cord 
involvement, bedridden, or requiring a long leg brace, a 100 
percent is warranted.  Without cord involvement, with 
abnormal mobility requiring a neck brace (jury mast), a 60 
percent evaluation is warranted.  38 C.F.R. § 4.71a, Code 
5285.  

For complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity, a 100 percent 
evaluation is warranted.  Ankylosis at a favorable angle 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Code 5286.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The Board has reviewed all of the medical evidence of record 
in this veteran's case, which includes VA compensation 
examinations dated in May 1995, March 2001, October 2001, and 
September 2004; the evaluation of an independent medical 
specialist, dated in September 1998; and records of private 
treatment that the veteran has received, dated from 1995 
through May 2005.  No basis for an increased evaluation has 
been found.  As previously noted, for a rating in excess of 
the currently assigned 20 percent evaluation to be warranted, 
a rating in excess of 60 percent would have to be 
demonstrated.  As a practical matter, as there is no rating 
for a back abnormality between 60 percent and 100 percent, 
the criteria for a 100 percent rating would have to be met.  
The evidence does not show that symptoms meeting the 100 
percent schedular criteria has been demonstrated under either 
the old criteria or the new criteria that has been in effect 
since September 2003.  In this regard, it is noted that the 
veteran has not been shown to have ankylosis at either a 
favorable or unfavorable angle.  Similarly, he has not been 
diagnosed with a vertebral fracture that could provide the 
basis for an increased award.  

While neurologic involvement may be separately rated under 
the criteria in effect since September 2003, the veteran has 
not exhibited neurologic involvement that would warrant a 
separate evaluation.  In this regard, it is noted that on VA 
examination in September 2004, the veteran's strength in the 
lower extremities was essentially intact, except for some 
minimal give way weakness in the right hip flexors.  There 
was no drift and deep tendon reflexes were present 
throughout, including the ankles.  The knee jerk was slightly 
brisker on the right than on the left and toes were 
downgoing.  There was a vague decrease in pin prick and light 
touch sensation of the lateral aspect of the left foot, but 
vibration and position sensation was intact.  An MRI 
evaluation showed no evidence of disc herniation, spinal 
stenosis or neural foraminal narrowing and the pertinent 
diagnosis included that the clinical examination did not 
document any ongoing radiculopathy at the present time.  
Thus, there is no basis for a separate neurological rating.

Under the circumstances, as the criteria for a rating in 
excess of the currently assigned 20 percent evaluation for 
the veteran's low back disorder have not been met, an 
increased rating is not warranted.  The preponderance of the 
evidence is against the claim, and therefore the benefit of 
the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for a low back disorder is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


